DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an AFCP 2.0 of 07/28/2022.
Claims 1,3-11,22,24 and 26-37 are pending for examination.

Allowable Subject Matter
Claims 1,3-11,22,24 and 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 and 22:  In view of the limitations the closest prior art including the prior works of the assignee/inventor does not explicitly describe or suggest a method/system comprising: a slave controller; generating, by a slave controller, a clock signal; generating, by the slave controller, a switching signal based on the clock signal; generating, by the slave controller, a synchronization signal having an edge transition corresponding to a predetermined phase of the switching signal; transmitting, by the slave controller, the synchronization signal to a master controller, wherein the master controller is external to the slave controller; receiving, by the slave controller, a frequency adjustment command from the master controller based on the transmitted synchronization signal; [[and]] adjusting, by the slave controller, a frequency of the clock signal based on the frequency adjustment command received from the master controller, wherein: the frequency adjustment command comprises a first frequency adjustment command and a second frequency adjustment command; and adjusting the frequency of the clock signal comprises increasing the frequency of the clock signal by a first predetermined amount upon receipt of the first frequency adjustment command, and decreasing the frequency of the clock signal by a second predetermined amount upon receipt of the second frequency adjustment command; performing, by a timing analysis circuit of the master controller having a first input coupled to a synchronization signal output of the slave controller and a first output coupled to a first interface of a communications interface circuit of the slave controller, and a second input configured to be coupled to a synchronization signal output of a further/second slave controller and a second output configured to be coupled to a first interface of a communications interface circuit of the further/second slave controller, a first comparison of a timing of a signal at the first input of the timing analysis circuit with a timing of a reference timing signal, INF 2017 P 51010 USoiPage 2 of 12producing, by the timing analysis circuit, the first frequency adjustment command and the second frequency adjustment command at the first output based on the first comparison, performing, by the timing analysis circuit, a second comparison of a timing of a signal at the second input of the timing analysis circuit with the timing of the reference timing signal; and generating, by the timing analysis circuit , the first frequency adjustment command and the second frequency adjustment command at the second output based on the second comparison as amended by the AFCP 2.0 response of 07/28/2022.  In the examiner’s opinion, the claims are deemed to be directed to a non-obvious improvement over a system and method of synchronizing a switching signal.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846